Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 1-10, 13-14 and 21-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433